Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                      Illinois Official Reports                         the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2020.05.22
                                                                        18:12:28 -05'00'



                   In re C.P., 2019 IL App (4th) 190420



Appellate Court   In re C.P., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. Takiara P., Respondent-Appellant).



District & No.    Fourth District
                  No. 4-19-0420



Filed             November 21, 2019



Decision Under    Appeal from the Circuit Court of Champaign County, No. 18-JA-6;
Review            the Hon. John R. Kennedy, Judge, presiding.



Judgment          Affirmed.


Counsel on        John B. Hensley, of Champaign, for appellant.
Appeal
                  Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                  Robinson, and James Ryan Williams, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Holder White and Justice Cavanagh concurred in the
                  judgment and opinion.
                                                OPINION

¶1          Takiara P., respondent, is the mother of C.P. (born November 4, 2017). In April 2018, the
       trial court found C.P. to be a ward of the court and vested guardianship of him in the
       Department of Children and Family Services (DCFS). In June 2019, the court held a best-
       interest hearing at which it terminated respondent’s parental rights.
¶2          Respondent appeals, arguing (1) the trial court lacked jurisdiction to enter the dispositional
       order because respondent is also a minor and the State failed to serve her guardian in
       accordance with section 2-15 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-15
       (West 2016)) and (2) the trial court’s finding that it was in C.P.’s best interest to terminate
       respondent’s parental rights was against the manifest weight of the evidence. We disagree and
       affirm.

¶3                                          I. BACKGROUND
¶4                 A. The Petition for Adjudication of Wardship and Pretrial Hearing
¶5         In January 2018, the State filed a petition for adjudication of wardship, alleging C.P. was
       neglected because of respondent’s mental illness. At the time the petition was filed and
       throughout these proceedings, the putative father, Davucci C., was incarcerated in the
       Department of Juvenile Justice. Respondent herself was a minor whose biological parents had
       their parental rights terminated in 2007. Respondent was adopted by her grandmother, but her
       grandmother died in 2013, and DCFS had been appointed to be her guardian. Respondent was
       personally served with a notice of the shelter care hearing on January 8, 2018.
¶6         Later in January 2018, the trial court conducted a shelter care hearing at which respondent
       appeared with court appointed counsel, the public defender.

¶7                                 B. The Adjudication of Wardship
¶8         In March 2018, the trial court conducted an adjudicatory hearing. Respondent stipulated
       that C.P. was a neglected minor whose environment was injurious to his welfare due to
       respondent’s mental illness. The court found that C.P. was two months old when the petition
       was filed, and that respondent had a history of ongoing mental health problems and difficulty
       controlling her anger when caring for her child.

¶9                                    C. The Dispositional Hearing
¶ 10       In April 2018, the trial court conducted a dispositional hearing at which respondent
       appeared. The trial court found C.P. was neglected and it was in his best interest that he be
       made a ward of the court. The court further found that (1) the father and respondent were unfit
       and unable, for reasons other than financial circumstances alone, to care for, protect, train, or
       discipline C.P. and (2) the health, safety, and best interest of C.P. would be jeopardized if he
       remained in the custody of his parents. See id. § 2-27(1). The court also found that appropriate
       services aimed at preservation and family reunification had been unsuccessful in rectifying the
       conditions that led to the finding of unfitness and inability to care for, protect, train, or
       discipline C.P. Id. § 2-27(1.5)(a). Therefore, the court removed custody of C.P. from the
       parents and placed guardianship and custody in the guardianship administrator of DCFS. The
       court advised the father and respondent they were required to fully cooperate with DCFS or

                                                    -2-
       they risked termination of their parental rights. The father appealed, and this court affirmed.
       In re C.P., 2018 IL App (4th) 180310, ¶ 36, 115 N.E.3d 1056.

¶ 11                                 D. The Termination Hearing
¶ 12       In March 2019, the State filed a motion to find both parents unfit and to terminate their
       parental rights, alleging they (1) failed to make reasonable progress toward reunification
       during the nine-month period between June 2018 and March 2019 and (2) failed to maintain a
       reasonable degree of interest, concern, or responsibility for C.P.’s welfare. 750 ILCS
       50/1(D)(b), (m)(ii) (West 2018).

¶ 13                                   1. The Fitness Hearing
¶ 14      In May 2019, the trial court conducted the parental fitness portion of the termination
       hearing. Respondent was not present, but respondent’s attorney appeared on her behalf.

¶ 15                                   a. Richelle Gentry-Flemons
¶ 16       Richelle Gentry-Flemons testified she was the DCFS caseworker assigned to this case from
       March 2018 to March 2019. She testified that respondent was in teen parenting and parenting
       classes through Family Advocacy of Champaign County (FACC) while in the juvenile
       detention center. Respondent was there before Gentry-Flemons began work on the case in
       March 2018 and until respondent’s release in June 2018, when respondent was placed in the
       Indian Oaks Academy (IOA). IOA is a residential facility for at-risk youth that provides
       housing, treatment, and education. At IOA, respondent received individual and group
       counseling, trauma-based therapy, equine therapy, and general education. Respondent was at
       IOA throughout the remainder of Gentry-Flemons’s work on this case. Beginning in October
       2018, respondent further received parenting classes from Aunt Martha’s Health and Wellness
       (Aunt Martha’s) in Kankakee.
¶ 17       Respondent visited C.P. twice a week for two hours each time, and she was supervised by
       (1) Mike Carter of Carter Visitation Homemaker Services, (2) IOA staff, and (3) Aunt
       Martha’s staff. For the majority of visits, C.P. would be transported to IOA, but sometimes the
       visits would take place at Aunt Martha’s in Kankakee, as well. Gentry-Flemons testified that
       respondent loved the visits with C.P. and consistently attended them. Respondent expressed
       concern about how C.P. was doing generally and in foster care.
¶ 18       Gentry-Flemons testified that respondent was in a number of physical altercations at IOA,
       most of which respondent claimed were someone else’s fault.
¶ 19       Throughout her stay at IOA, respondent would occasionally run away. She ran away from
       IOA from August 2018 until September 2018, when she was returned on a warrant of
       apprehension. Afterward, she seemed motivated to engage in services so she could progress
       beyond IOA.
¶ 20       Respondent again ran away from IOA in January 2019, after Gentry-Flemons had left the
       case. However, respondent called Gentry-Flemons on the telephone twice in January 2019.
       The first time, respondent wanted to turn herself in but did not do so. The second time,
       respondent wanted to return to the juvenile detention center because she believed IOA and
       DCFS did not care about her and because she was having family issues.



                                                  -3-
¶ 21       Gentry-Flemons testified that, overall, respondent was doing a good job with the provided
       services and was doing very well in parenting classes. Respondent was attentive and learning
       C.P.’s needs. She thought respondent was benefitting from the services.

¶ 22                                         b. Meaghan Dugan
¶ 23       Meaghan Dugan testified that she was a milieu manager at IOA, where she worked with
       residents and also trained staff on trauma-informed care. Respondent was at IOA for just under
       a year, and Dugan saw her daily. Dugan took respondent to the horse stables for equine therapy,
       introduced her to yoga, and helped her acclimate to the living conditions. Dugan would
       occasionally help respondent “process” when she was angry, frustrated, or depressed.
¶ 24       Dugan explained that respondent initially had difficulty adjusting to IOA and ran away and
       fought with others a number of times. Respondent ran away in August 2018. When she came
       back, she was severely depressed and was hospitalized for suicidal ideations. Following the
       hospitalization, she stabilized for three to four months and then regressed. While respondent
       was gone, respondent was physically and emotionally abused by a boyfriend.
¶ 25       Dugan believed that around the middle of her stay at IOA, respondent began to truly put
       effort into her treatment and to attempt to control her behavior. However, in Dugan’s opinion,
       respondent did not make progress in her services at IOA.
¶ 26       When respondent ran away again at the end of December 2018 or beginning of January
       2019, IOA discharged her from the program because of the cost of holding an empty space for
       her. Until that point minimal progress had been made; respondent had four or five months of
       decreased aggression and more engagement in therapy, but respondent continued to use
       “deflection on where those behaviors came from.”
¶ 27       Dugan testified that in October 2018, respondent physically attacked Dugan. On a different
       occasion, respondent attacked a male staff member from behind, and when Dugan intervened,
       respondent attacked Dugan as well. Respondent got into fights with her peers at school, and
       Dugan described her as verbally aggressive to staff and other youth.
¶ 28       Dugan testified that respondent talked about C.P., saying that she wanted to do what was
       best for him. When respondent was “in a negative headspace,” she would sometimes struggle
       with whether or not she should keep custody of C.P. Respondent would often talk about
       milestones she had reached, her visits with C.P., and similar topics.
¶ 29       Dugan testified that after respondent ran away in January 2019, respondent called IOA
       twice on the telephone and talked with Dugan. The first time, respondent said she was not
       returning, did not want to be in the program, and wanted her belongings packed. Dugan
       responded that such matters were in the purview of DCFS. The second time, respondent
       thought her space at IOA was closed, and when Dugan informed her that it remained open,
       respondent seemed frustrated. Respondent ultimately said she would return but did not want
       to be screened at the hospital.
¶ 30       When respondent said she did not want to be at IOA, Dugan would discuss her reasons
       with her. Respondent complained that she was frustrated with the other girls and she was too
       far away from her family. Dugan tried to talk her through her issues with the other girls, and
       IOA and DCFS tried to provide visits with her family as much as was practicable.




                                                  -4-
¶ 31                                         c. Erica Foster
¶ 32       Erica Foster had been the DCFS caseworker since March 2019, succeeding Gentry-
       Flemons. Foster said that, in March, respondent had run away from IOA but returned later that
       month. Respondent again ran away on March 24 and did not return until April 18. When she
       returned, DCFS placed her with her brother, but she ran away again soon after. Finally, DCFS
       placed her in the foster home of Beth Blankenship, but she ran away from that placement as
       well.
¶ 33       At the time of the hearing in May 2019, respondent was on the run and had been so since
       April 21, 2019. Respondent had no visits with C.P. during Foster’s tenure as caseworker, and
       Foster had spoken with respondent about the need for respondent to reengage with services.

¶ 34                                        d. Abigail Rogers
¶ 35       Abigail Rogers was a case manager for IOA, and respondent was one of her clients. She
       said that respondent engaged in individual and group counseling and therapy, equine therapy,
       case management services, and outside parenting classes. Rogers provided individual and
       group counseling through January 2019, when respondent last ran away from IOA. Rogers had
       not had contact with respondent since. Respondent did not complete services at IOA and still
       needed to address anger management, impulse control, and healing from trauma.
¶ 36       Rogers observed about 10 visits between respondent and C.P., all of which went well. They
       played with toys, she read him books, and she met his needs. Respondent improved in her
       interactions with C.P., in that she was less anxious when he had tantrums and was more adept
       at noticing when he needed a diaper change or was hungry. When C.P. became agitated,
       respondent picked him up, held him, and comforted him. When respondent was overwhelmed,
       she asked for help.
¶ 37       In counseling, Rogers and respondent focused on controlling respondent’s anger, impulse
       control, and improving her coping skills. When she ran away in August 2018, counseling
       ceased until she returned. When respondent returned, she stabilized and engaged in more
       counseling. Respondent’s behavior improved until she ran away in January 2019.

¶ 38                                       e. Toyia Washington
¶ 39       Toyia Washington was a therapist at IOA. She provided individual and group therapy
       services to respondent beginning in November 2018. Respondent’s biggest issue was anger
       control. Initially, respondent struggled to make progress at IOA. Respondent disclosed two
       incidents in which Davucci C., C.P.’s father, abused respondent both physically and
       emotionally. Respondent made progress in therapy by talking about her problems and
       understanding the causes of her anger.
¶ 40       In November 2018, respondent began to regress. In January 2019, respondent did not want
       to engage in treatment, felt nothing was wrong with her, and wanted to go home. Respondent
       had mentioned to Washington that she wanted to raise C.P. and spoke about the future she
       wanted for him.
¶ 41       At the conclusion of the hearing, the trial court found respondent to be an unfit person
       under both counts of the State’s petition, and in May 2019, the court entered a written order to
       that effect.



                                                  -5-
¶ 42                                    2. The Best-Interest Hearing
¶ 43       In June 2019, the trial court conducted a best-interest hearing at which respondent
       appeared. Respondent had earlier been placed with family in Danville. Respondent made a
       statement to the court in which she said, “Judge Kennedy, I’m willing to do whatever needs to
       be done to reunite with my son because I feel like when he came into my life, that’s the one
       who filled in my heart when my grandma had died, so I feel that I’ll do whatever needs to be
       done to be back into my son’s life.”
¶ 44       The trial court considered a best interest report filed by DCFS in June 2019, stating that
       respondent at the time of the report was at Aunt Martha’s emergency shelter. Respondent was
       16 years old and unemployed. She had made notable progress in parenting but less progress in
       other services. That same month, respondent had been diagnosed with bipolar disorder and was
       awaiting a prescription of Depakote.
¶ 45       C.P. remained in the custody of Erika Campbell in Champaign, where he had been since
       he was a month old. He had a strong bond with Campbell and her two children, was receiving
       medical care, was enrolled in daycare, and was in need of no services. Campbell was prepared
       to provide permanency. DCFS recommended the termination of respondent’s parental rights.
¶ 46       The trial court considered the reports, the additions offered by the attorneys, the
       recommendations of the attorneys, the prior finding as to parental unfitness, and the fact that
       C.P. was about 19 months old. The court noted that both the DCFS report and the guardian
       ad litem had outlined and analyzed the best interest factors, and the court believed those factors
       were analyzed correctly. The court noted that C.P., “like any child, particularly a child his age,
       needs a safe, stable, consistent, nurturing home to grow up in. And the evidence is absolutely
       clear, and I’m sorry to say that that cannot be provided for either with [the respondent father]
       or with the respondent mother ***.”
¶ 47       The trial court explained that:
               “[c]onsidering the evidence, the recommendations, I think considering the best interest
               factors—and I’m going to go to particularly the child sense of security, familiarity,
               continuity, the least disruptive placement, physical safety and welfare of a child, those
               are the ones that most stand out—but really the factors taken as a whole favor
               termination of the parental rights of each of the respondent parents.”
¶ 48       The trial court determined by clear and convincing evidence that it was in the best interest
       of C.P. that respondent’s parental rights be terminated.
¶ 49       This appeal followed.

¶ 50                                          II. ANALYSIS
¶ 51      Respondent appeals, arguing (1) the trial court lacked jurisdiction to enter the dispositional
       order because respondent is also a minor and the State failed to serve her guardian in
       accordance with section 2-15 of the Act (705 ILCS 405/2-15 (West 2016)) and (2) the trial
       court’s finding that it was in C.P.’s best interest to terminate respondent’s parental rights was
       against the manifest weight of the evidence. We disagree and affirm.




                                                   -6-
¶ 52              A. The Trial Court Had Jurisdiction to Enter the Dispositional Order
¶ 53       Respondent argues that the trial court lacked jurisdiction to enter the dispositional order
       because respondent is a minor and the State failed to serve her guardian in accordance with
       section 2-15 of the Act. Id. We disagree.

¶ 54                                        1. The Applicable Law
¶ 55       Resolution of this case depends upon the interpretation of a statute. The rules governing
       statutory interpretation are well settled. The cardinal rule of statutory construction is to
       ascertain and give effect to legislative intent. In re C.P., 2018 IL App (4th) 180310, ¶ 18.
       “ ‘The most reliable indicator of that intent is the plain and ordinary meaning of the statutory
       language itself.’ ” Id. (quoting In re Jarquan B., 2017 IL 121483, ¶ 22, 102 N.E.3d 182). When
       construing the provisions of the Act, the court should read the Act as a whole, construing words
       and phrases in light of the other relevant portions of the statute and not as isolated provisions.
       Id. Statutes should be construed to avoid absurd results. Id. Questions of statutory
       interpretation present issues of law and are reviewed de novo. Id.
¶ 56       Section 2-15 of the Act addresses which persons are to be served in neglect proceedings,
       as well as how they are to be served, and provides as follows:
                    “(1) When a petition is filed, the clerk of the court shall issue a summons with a
               copy of the petition attached. The summons shall be directed to the minor’s legal
               guardian or custodian and to each person named as a respondent in the petition, except
               that summons need not be directed to a minor respondent under 8 years of age for whom
               the court appoints a guardian ad litem if the guardian ad litem appears on behalf of the
               minor in any proceeding under this Act.
                                                    ***
                    (5) Service of a summons and petition shall be made by: (a) leaving a copy thereof
               with the person summoned ***; (b) leaving a copy at his usual place of abode with
               some person of the family ***; or (c) leaving a copy thereof with the guardian or
               custodian of a minor ***.” 705 ILCS 405/2-15(1), (5) (West 2016).
¶ 57       Previously, this court has concluded that “the minor” in the context of section 2-15 refers
       to the minor who is the subject of the neglect proceeding. In re C.P., 2018 IL App (4th) 180310,
       ¶ 25. We reached that conclusion based upon (1) the context of the statutory language in
       Section 2-15 of the Act, (2) the rule to construe statutes to avoid absurd results, and
       (3) legislative history. Id. ¶¶ 25-28.

¶ 58                                          2. This Case
¶ 59                     a. “The Minor” Does Not Mean a Minor Who Happens
                                       to Be a Respondent Parent
¶ 60       In In re C.P. we noted that the language of section 1-5(1) points to “the minor who is the
       subject of the proceeding” and in that context, “the minor” is the minor who is the subject of
       the proceeding, not any minor who is involved in the case. See id. ¶ 25. In this case, we see no
       reason to apply a different definition. Accordingly, we hold that “the minor” here refers to
       C.P., not to respondent, who is C.P.’s mother and who also happens to be a minor herself.



                                                   -7-
¶ 61                  b. Respondent’s Mental Illness Does Not Change This Analysis
¶ 62       Respondent further argues that because the trial court acknowledged her mental health
       problems and that she had been adjudicated a ward of the court with DCFS appointed as her
       guardian, this somehow changes the above analysis and required that DCFS was a necessary
       party who needed to be served in its capacity as respondent mother’s guardian. In support of
       this contention, respondent cites In re K.C., 323 Ill. App. 3d 839, 841-42, 753 N.E.2d 314, 316
       (2001), in which the respondent mother had a plenary guardian appointed for her because the
       respondent mother “was adjudicated disabled.” The appellate court ultimately decided that the
       plenary guardian was a necessary party. Id. Respondent also cites section 1-5(1) (705 ILCS
       405/1-5(1) (West 2016)), but respondent concedes that this section does not name the personal
       guardian of a minor parent as among those with a right to be present at or participate in these
       proceedings.
¶ 63       Respondent’s argument fails because, although she has mental health problems, anger
       problems, and was diagnosed with bipolar disorder, nothing in the record suggests she was
       disabled. The trial court never found or even suggested she was disabled, and no party ever
       claimed she was disabled. The law that provides for plenary guardians “empowers courts of
       this state to appoint plenary guardians of the person for adults who lack the ability to care for
       themselves and manage their own lives.” (Emphasis added.) In re K.C., 323 Ill. App. 3d at 841.
       The notion that a person who is merely diagnosed with bipolar disorder rises to this level is
       totally unfounded.
¶ 64       Because respondent’s authority addresses only people with disabilities who have had
       plenary guardians appointed for them, we find that authority readily distinguishable from the
       case at hand. Here, no plenary guardian had been appointed, and there is no evidence
       whatsoever that respondent’s illness rose to the level of disability. To the extent that respondent
       suggests that the procedures described for plenary guardians could equally apply to anyone
       (like respondent) who has (1) a guardian and (2) a mental illness, we reject that suggestion.

¶ 65             B. It Was in C.P.’s Best Interest to Terminate Respondent’s Parental Rights
¶ 66       Respondent argues the trial court’s finding that it was in C.P.’s best interest to terminate
       respondent’s parental rights was against the manifest weight of the evidence. We disagree.

¶ 67                                        1. The Applicable Law
¶ 68       A reviewing court will not disturb the trial court’s decision regarding a child’s best interests
       and the termination of parental rights unless it is against the manifest weight of the evidence.
       In re Dal. D., 2017 IL App (4th) 160893, ¶ 53, 74 N.E.3d 1185. A decision is against the
       manifest weight of the evidence when the opposite conclusion is clearly the proper result. Id.
¶ 69       Following a finding of unfitness, the focus shifts to the child. In re D.T., 212 Ill. 2d 347,
       364, 818 N.E.2d 1214, 1227 (2004). At the best-interest hearing, “the parent’s interest in
       maintaining the parent-child relationship must yield to the child’s interest in a stable, loving
       home life.” Id. “The issue is no longer whether parental rights can be terminated; the issue is
       whether, in light of the child’s needs, parental rights should be terminated.” (Emphases in
       original.) Id. The trial court must give full and serious consideration to the child’s best interests.
       Id.



                                                     -8-
¶ 70       When considering whether termination is in the child’s best interest, a trial court must
       consider, within the context of the child’s age and developmental needs, the following factors:
               “(1) the child’s physical safety and welfare; (2) the development of the child’s identity;
               (3) the child’s familial, cultural[,] and religious background and ties; (4) the child’s
               sense of attachments, including love, security, familiarity, continuity of affection, and
               the least[-]disruptive placement alternative; (5) the child’s wishes and long-term goals;
               (6) the child’s community ties; (7) the child’s need for permanence, including the need
               for stability and continuity of relationships with parent figures and siblings; (8) the
               uniqueness of every family and child; (9) the risks related to substitute care; and
               (10) the preferences of the person available to care for the child.” In re Dal. D., 2017
               IL App (4th) 160893, ¶ 52.
       See also 705 ILCS 405/1-3(4.05) (West 2016).
¶ 71       At the best-interest hearing, “the State must demonstrate by a preponderance of the
       evidence that termination of parental rights is in the minor’s best interest.” In re D.T., 212 Ill.
       2d at 349. “This court accords trial court decisions in termination proceedings great deference
       because the trial court is in a better position to see the witnesses and judge their credibility.”
       In re Dal. D., 2017 IL App (4th) 160893, ¶ 53.

¶ 72                                             2. This Case
¶ 73       In this case, the trial court’s finding was not against the manifest weight of the evidence.
       In coming to its conclusion, the court noted that it agreed with the best interest hearing report
       and the report’s analysis of the best interest factors. The court noted that “particularly the
       child’s sense of security, familiarity, continuity, the least disruptive placement, physical safety
       and welfare of a child, those are the ones that most stand out, but really the factors taken as the
       whole favor termination of the parental rights of each of the respondent parents.”
¶ 74       The report listed every factor in section 1-3(4.05) of the Act and provided its analysis of
       those factors. In summary, it described that C.P. was doing very well with Erika Campbell, she
       provides him love and support, and he has lived with her nearly his entire life and therefore
       has a sense of security, love, and belonging with her and her children. All of the factors seemed
       to indicate that it would be best for C.P. to remain with Campbell. The report further
       documented that respondent had been on the run since January 8, 2019, and therefore missed
       visits and contact with C.P., and she had not been engaged in her services during that time
       period.
¶ 75       Respondent argues that she has not had adequate time to overcome her mental illness. She
       also argues that multiple witnesses indicated that respondent consistently attended and loved
       her visits with C.P., and that she was often concerned for his welfare. She made progress in
       parenting classes and had expressed her desire to be a parent to C.P. Respondent further argues
       that she and C.P. had established a bond.
¶ 76       We do not dispute the majority of these claims, save for the assertion that respondent
       consistently visited C.P. The record demonstrates that respondent did not see C.P. when she
       ran away from IOA. However, even taking respondent’s argument as true, they are beside the
       point because respondent has failed to show that the trial court’s finding was against the
       manifest weight of the evidence.



                                                    -9-
¶ 77       The determination the trial court made was not about whether respondent was making
       efforts, or whether she loved C.P. The only question for the trial court to appropriately consider
       was what was in the best interest of C.P.
¶ 78       C.P. had been in a loving and caring environment with Campbell for nearly his whole life.
       She provided him health care, childcare, and the food and shelter that he needed. She provided
       him stability, and they had a bond. She expressed a willingness to provide permanency for C.P.
¶ 79       Our review of the record, and in particular the trial court’s statement at the best-interest
       hearing, demonstrates that the trial court appropriately considered the evidence before it and
       each of the statutory factors under section 1-3(4.05), therefore warranting its decision to
       terminate respondent’s parental rights.
¶ 80       We conclude that the trial court’s finding that it was in the best interest of C.P. to terminate
       respondent’s parental rights was not against the manifest weight of the evidence.

¶ 81                                      III. CONCLUSION
¶ 82      For the reasons stated, we affirm the trial court’s judgment.

¶ 83      Affirmed.




                                                    - 10 -